Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 09/29/2020. Claims 2-4, 8-15 have been amended. Claims 1, 7, 16-17 have been cancelled. Claims 18-27 have been added. Claims 2-6, 8-15, 18-27 are presented for examination. Claims 8, 13, 14 are independent claims.

Allowable Subject Matter
Claims 2-6, 8-15, 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record, Burazin et al (US 2009/0157472 A1), alone or in combination with, Zaheer et al (US 2019/0034966 A1), Bonner et al (US 2010/0057541 A1), Okerlund (US 2013/0080239 A1), fails to teach or suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “cause a monitor to display total number of conversions of an offer shown on the selected notification viewed by all users” in claim 8 and “wherein location where the second user remained stationary for a predetermined amount of time create a second fence; wherein the one or more memory devices further store location of the second fence and its location attributes” in claims 13, 14. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pang can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649